396 U.S. 118 (1969)
McMANN, WARDEN, ET AL.
v.
ROSS ET AL.
No. 153.
Supreme Court of United States.
Decided December 8, 1969.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT.
Louis J. Lefkowitz, Attorney General of New York, Samuel A. Hirshowitz, First Assistant Attorney General, and Lillian Z. Cohen and Brenda Soloff, Assistant Attorneys General, for petitioners.
Thomas D. Barr for respondent Ross.
Frank S. Hogan, pro se, and Michael R. Juviler for the District Attorney of New York County as amicus curiae urging reversal.
PER CURIAM.
Upon consideration of the suggestion of mootness by reason of the death of respondent Ross the judgment of the Court of Appeals, as to Ross, is vacated and the case as to him is remanded to the United States District Court for the Eastern District of New York with directions to dismiss the petition for writ of habeas corpus as moot.